 


109 HR 1452 IH: For the relief of the parents of Theresa Marie Schiavo.
U.S. House of Representatives
2005-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1452 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2005 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the Judiciary 
 
 
March 20, 2005 
Considered and passed 
 
A BILL 
For the relief of the parents of Theresa Marie Schiavo. 
 
 
1.RELIEF OF THE PARENTS OF THERESA MARIE SCHIAVOThe United States District Court for the Middle District of Florida shall have jurisdiction to hear, determine, and render judgment on a suit or claim by or on behalf of Theresa Marie Schiavo for the alleged violation of any right of Theresa Marie Schiavo under the Constitution or laws of the United States relating to the withholding or withdrawal of food, fluids, or medical treatment necessary to sustain her life. 
2.PROCEDUREAny parent of Theresa Marie Schiavo shall have standing to bring a suit under this Act. The suit may be brought against any other person who was a party to State court proceedings relating to the withholding or withdrawal of food, fluids, or medical treatment necessary to sustain the life of Theresa Marie Schiavo, or who may act pursuant to a State court order authorizing or directing the withholding or withdrawal of food, fluids, or medical treatment necessary to sustain her life. In such a suit, the District Court shall determine de novo any claim of a violation of any right of Theresa Marie Schiavo within the scope of this Act, notwithstanding any prior State court determination and regardless of whether such a claim has previously been raised, considered, or decided in State court proceedings. The District Court shall entertain and determine the suit without any delay or abstention in favor of State court proceedings, and regardless of whether remedies available in the State courts have been exhausted. 
3.RELIEFAfter a determination of the merits of a suit brought under this Act, the District Court shall issue such declaratory and injunctive relief as may be necessary to protect the rights of Theresa Marie Schiavo under the Constitution and laws of the United States relating to the withholding or withdrawal of food, fluids, or medical treatment necessary to sustain her life. 
4.TIME FOR FILINGNotwithstanding any other time limitation, any suit or claim under this Act shall be timely if filed within 30 days after the date of enactment of this Act. 
5.NO CHANGE OF SUBSTANTIVE RIGHTSNothing in this Act shall be construed to create substantive rights not otherwise secured by the Constitution and laws of the United States or of the several States. 
6.NO EFFECT ON ASSISTING SUICIDENothing in this Act shall be construed to confer additional jurisdiction on any court to consider any claim related— 
(1)to assisting suicide; or 
(2)a State law regarding assisting suicide. 
7.NO PRECEDENT FOR FUTURE LEGISLATIONNothing in this Act shall constitute a precedent with respect to future legislation, including the provision of private relief bills. 
8.NO AFFECT ON THE PATIENT SELF-DETERMINATION ACT OF 1990Nothing in this Act shall affect the rights of any person under the Patient Self-Determination Act of 1990. 
9.SENSE OF THE CONGRESSIt is the sense of Congress that the 109th Congress should consider policies regarding the status and legal rights of incapacitated individuals who are incapable of making decisions concerning the provision, withholding, or withdrawal of foods, fluid, or medical care. 
 
